 AMERICAN BROADCASTINGCOMPANY7-The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All editors and assistant editors of the Employer in Los Angeles-County, California,including the editors and assistant editors in thefilm service department,the newsreel, editors in the newsreel depart-ment, and the editor and assistant editor-in`the film exchange depart-ment,but excluding all other employees,guards, watchmen,and super-visors as defined in the Act:[Text of Direction of Election omitted from publication.]American Broadcasting Company, a Division of American Broad-casting-Paramount Theatres,Inc.andInternational Allianceof TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada,AFL, Petitioner.Case No. 2-RC-74f1. August 31, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milton Pravitz, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, National Association of, Broadcast Employees-and- Teohnieians,' CIO, asserts that on March 28, 1955, prior to thefiling of the petition herein and Petitioner's demand- for recognition,both occurring on the same day, March 30, 1955, the Intervenor andthe Employer executed a contract which it now alleges to be a bar tothe instant proceeding. The Petitioner contends that the contract is nota bar on the ground that by its terms ratification by the Intervenor'smembership was a condition precedent to the consummation of a bind-ing, legal, contract, and the contract was not ratified until after thepetition was filed.The record shows that on or about November 1, 1951, an agreement,hereinafter referred to as the "master contract," was entered into be-tween the Intervenor and the Employer, and was from time-to-timemodified and extended, the last extension expiring on January 31,1955.On January 31,1955, a stipulation (known as,the Santa Barbara114 NLRB-NO.2 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement) was executed by the parties, but subsequently rejected'bythe Intervenor's membership.Thereafter, both parties agreed to the.extension of the "master contract" to March 31, 1955.Negotiationscontinued resulting in a modification of the Santa Barbara agreement"effective the day following notice of ratification by NABET member-On April 1,.the parties agreed- to further extend the "master contract" until April7.Intervenor's membership ratified- the stipulation on April 6, andthe Employer was notified of this action on April 7,1955.tract containing a provision requiring ratification cannot operate as abar until such provision has -been satisfied,' urges the Board to re-consider its contract-bar doctrine and reconcile the equities existingbetween industrial stability and the democratic process of ratification,by union members.Arguing that any rule which does not permitratification free from fear of raid during the process puts a premium onthe undemocratic practice of depriving the rank and file of the op-portunity to approve or disapprove the results of negotiation, it con-tends the concept of timely filing should be modified, to allow for aperiod of ratification, which, thereby encouraging ratification by themembership of labor organizations, would contribute substantially toindustrial stability.Therefore, it proposes a rule on contract renewalsthat where negotiations have resulted in a proposed new agreementwhich has been reduced to writing and is in the process of being sub-mitted to the membership for ratification, the only act remaining toestablish a binding agreement, the Board should refuse to entertaina petition for representation until the ratification vote is taken.The Board has considered the arguments advanced by the Inter-venor but finds in them no reason to depart from its usual contract-bar,rules.Where a contract contemplates ratification, the, relation-ship between the parties cannot be deemed stabilized until ratifica-tion occurs.Accordingly, we find the contract no bar to a present de-termination of representatives.We find, therefore, that a questionaffecting commerce exists concerning the representation of employeestion 2 (6) and (7) of the Act.4.,;The Petitioner seeks a unit of employees known as -the, film serv-ice division which is comprised of master editors, program editors, as-sistant editors, film traffic controllers, print inspectors, and film han-dlers.The Employer agrees as to the appropriateness of the unitsought, but would omit reference to the film service division. The In-tervenor urges that the unit sought by the, Petitioner has been mergedin a larger unit covered by the Intervenor's agreement and is inap-propriate as a separate bargaining.unit.1Westinghouse Electrio Corporation,Small Motor Division,111 NLRB 497. AMERICAN BROADCASTINGCOMPANY91By virtue' of a consent agreement entered into between the In-tervenor and the Employer, a unit of film service employees (all em-ployees in film facilities, film services division) of the Employer inNew York City was certified on December 26, 1950. Thereafter, onMay 1, 1951, a contract was executed effective until October 31, 1952,.applicable to "all employees in the film service division of the Com-pany in New York City as shown in Section 7." Section 7 providedwage scales for the following employees : master editors, program edi-tors, assistant editors, film traffic controllers, print inspectors, andfilm handlers.Sometime after July 1, 1953, the Employer and the Intervenor pre-pared a printed booklet entitled "NABET-ABC Master Contract-November 1, 1951 (incorporating changes made to and including July1, 1953)."This master contract is divided into two parts : the firstpart entitled "General Sections" covers the subjects of recognition,,dues checkoff, work schedule, overtime and penalties, vacations, holi-days, seniority, transfers, discharges, travel time, use of employees"cars, grievances, no strikes or lockouts, program origination, and con-tract terms; the second part entitled "Individual Sections" contains18 individual contracts concerning the employees of ABC. The,master contract states its intent and purpose to set forth the"collectivebargaining agreements"of the parties, and provides for "INDIVID-UAL SECTIONS which will contain the description ofeach bar-gaining unit, which shall not be affected hereby,the rates of pay andany unusual working conditions which have no general application."In the event of any conflict between the general and individual sec-tions, the contract declares that the individual sections will prevail.Also, in each individual contract the "Scope of the Unit" is set outincluding only those employees to whom the provisions are applicable.The director of labor relations of -the Employer testified that, inhis opinion, the contracts were administered by the Employer on thebasis of separate units, and that bargaining had been conducted onthe basis of separate units.No evidence was offered that either theIntervenor or the Employer ever had any intention, agreement, ordiscussion designed to bring about a merger of the separate and dis-tinct units.Further, the record discloses that the master contractdoes not cover all the employees of the Employer, or all the employees.of any classification.In view of the above, and on the record as a whole, we find that the-history of bargaining for the film service employees of the Employerin New York City has been on the basis of a separate, appropriate.unit as was certified in 1950.1We further find, in view of this history,that the master editors, program editors, assistant editors, film traffic2 Cf.National Broadcasting Company,Inc.,114 NLRB 1;American Can Company,109.NLRB 1284. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrollers,print inspectors,and film handlers of the Employer inNew York City,constitute a cohesive and homogeneous unit which wefind appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]General Electric CompanyandLodge No. 1000,InternationalAssociation of Machinists,AFL, Petitioner.Case No. 13-RC-4162.August 31.,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVES1955,pursuant to the Board's Decision and Directionof Elections,' elections by secret ballot were conducted under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, among the employees in the units heretofore found appro-priate?At the conclusion of the elections, tallies of ballots werefurnished the parties.The tallies show : 3-,Group (a)Approximate number of eligible voters-------------------------------5Votes cast for IBEW-----------------------------------------------2Votes cast against participating labor organizations----------------------3Challenged ballots-------------------------------------------------0Validvotes counted------------------------------------------------,5Group (b)Approximate number of eligible voters--------------------------------461Votes cast for Lodge No. 1000, International Association of Machinists, AFL)-----------------------------------------------------223Votes cast for International Union of Electrical,Radio^'and Machine Workers,-CIO-----------------------------------------------------------24Votes cast against participating labor organizations---------------------*193Validvotes counted------------------------------------------------**442Challenged ballots-------------------------------------------------5Validvotes counted plus challenged ballots----------------------------447*Includes 3 votes cast against participating labor organizations in Group (a)."Includes 2 votes cast for International Brotherhood of Electrical Workers,AFL, inGroup (a).IGeneral Electric Company,112 NLRB 839.2The Board directed separateelectionsto beheld among(a) all class"A" and "B"electriciansand their helpers,and (b)all remainingproductionand maintenance em-ployeess Pursuant to the provisions of the Board'sDecision and Direction of Elections, sincea majority of the employees in voting group(a) did not select the union seeking to repre-sent them separately(International Brotherhood of ElectricalWorkers, AFL) the votesin group(a)were pooledwith the votesin group(b) according all votes their face value,but countingthe votes cast for theInternational Brotherhood of ElectricalWorkers, AFL,only as part of the total of the valid votes counted1114 NLRB No. 3.